Name: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultual structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  agricultural structures and production;  agricultural policy
 Date Published: 1988-08-20

 Avis juridique important|31988D047188/471/EEC: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultual structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 231 , 20/08/1988 P. 0037 - 0037*****COMMISSION DECISION of 26 July 1988 on the improvement of the efficiency of agricultual structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/471/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the United Kingdom Government, on 12 February 1988, notified the following provisions: - Hill Livestock (Compensatory Allowances) (Amendment) Regulations 1987, - Hill Livestock (Compensatory Allowances) (Amendment) Regulations (Northern Ireland) 1987; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, in the light of the abovementioned communications, the provisions implementing Title III of Regulation (EEC) No 797/85 in the United Kingdom continue to satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned provisions satisfy the conditions and are compatible with the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions adopted to implement Title III of Regulation (EEC) No 797/85 in the United Kingdom, having regard to the provisions notified, continue to satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 26 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.